28 F.3d 108
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Luis Edwardo ACOSTA, Defendant-Appellant.
No. 93-50302.
United States Court of Appeals, Ninth Circuit.
Submitted June 21, 1994.*Decided June 28, 1994.

Before:  TANG, PREGERSON, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Luis Edwardo Acosta appeals his 120-month sentence imposed following his guilty plea to possession with intent to distribute cocaine in violation of 21 U.S.C. Sec. 841(a)(1).  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm.


3
Acosta contends that the district court erred by (1) imposing the mandatory minimum sentence of ten years under 21 U.S.C. Sec. 841(a)(1)(B) because Acosta did not know how much cocaine was involved in the offense, and (2) failing to depart downward under U.S.S.G. Sec. 3B1.2 based on Acosta's minor role in the offense.


4
The presentence report ("PSR") indicated that 11 kilograms of cocaine were involved in the offense and that Acosta was in possession of that amount.  Acosta raised no objections before the district court to the findings contained in the PSR.  Therefore, we deem waived Acosta's argument that he was not aware that he possessed 11 kilograms of cocaine.   See United States v. Belden, 957 F.2d 671, 674-75 (9th Cir.), cert. denied, 113 S.Ct. 234 (1992) (declining to address challenge to amount of seized marijuna plants where defendant did not object to PSR calculations before the district court).


5
As to his downward departure claim, because Acosta did not request such a departure in the district court, he waives the issue on appeal.   See United States v. Quesada, 972 F.2d 281, 284 (9th Cir.1992), cert. denied, 113 S.Ct. 1348 (1993).


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3